EXHIBIT 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), made as of the 24th day of August, 2006, effective
on the Effective Date (as defined herein), between Greens Worldwide Incorporated
(the “Company”), an Arizona corporation , having its principal place of business
at Hertford, NC, and David Hutchens, (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive has agreed to serve as the Chief Financial Officer of the
Company.

WHEREAS, the Company desires to secure the services of Executive, upon the terms
and subject to the conditions set forth in this Agreement;

WHEREAS, Executive possesses knowledge and skills that will contribute to the
continued success of the Company’s business, and,

WHEREAS, the Company believes that Executive’s knowledge and skills will prove
to be crucial in executing the business plan of the Company;

WHEREAS, the Company is prepared to commit to the terms and conditions of
employment as forth herein currently applicable to Executive; and

WHEREAS, the recitals set forth above are hereby incorporated into and made a
part of this Agreement.

NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:

ARTICLE I

EMPLOYMENT

1.01.     Position and Duties. Executive is hereby employed as the Chief
Financial Officer of the Company, and will use his energies and abilities in the
performance of his duties, related to and consistent with his position, as may
be assigned to him from time to time by the Board of Directors of the Company
(the “Board”) and/or executive management. Executive shall perform such services
as directed by Board of Directors of the Company, COO, or CEO.

1.02.    Location. Executive’s place of work shall be in North Carolina, subject
to Executive traveling outside of such location from time to time as business
needs may require.

 

 


--------------------------------------------------------------------------------

 

 

1.03.      Term. This Agreement shall be effective as of the date of this
agreement (the “Effective Date”), and shall continue for an initial term (the
“Initial Term”) of five years from the Effective Date. The Initial Term will
extend automatically for consecutive one-year periods (each, an “Extension
Term”) unless either Executive or the Company provides at least 90 days’ advance
written notice prior to the expiration of the Initial Term or an Extension Term,
as applicable, to the other that the term will not be extended.

 

1.04.

Compensation.

1.04.1.                Salary. Executive compensation hereunder shall be an
annual base salary of $110,000 with 5% minimum annual increases on anniversary
dates payable in accordance with the Company’s generally applicable payroll
practices and policies but not less frequently than twice per month in arrears. 
In addition, Executive shall receive options to acquire 75,000 shares of Greens
Worldwide Inc. stock under the GRWW non-statutory employee stock option plan at
the fair market value as of prior day’s close (Aug. 24th). These options vest to
Executive immediately, and may be exercised over a three year period from the
date of this agreement.

1.04.2.                Bonus Opportunity. Executive shall be eligible to receive
a bonus from the Company, and to participate in any Company’s bonus plan or
plans that may be adopted for the benefit of executives of the Company, as the
same may be amended or adopted from time to time, pursuant to the terms of which
Executive shall be eligible to earn a cash bonus for each calendar year during
which Executive is employed by the Company. The award of any discretionary bonus
under this section shall be determined by the Board of Directors of the Company.

1.04.3.               Equity Compensation. Executive shall also receive such
stock options as may be granted to other executives of the Company as adopted by
the Board of Directors from time to time.

 

1.05.

Benefits and Expenses.

1.05.1.                Benefits. Executive will be covered by such health
insurance, group insurance and other benefit plans and shall be eligible for
such paid vacation and holidays as are available generally to other executives
of the Company. Such benefit plans may be amended from time to time by the
Company to increase or add benefits, or to comply with any legal requirements
applicable to such benefit plans, or necessary to maintain the deductibility for
tax purposes of amounts paid by the Company to provide or maintain such
benefits. The Company shall not terminate or eliminate any such benefit plans or
reduce benefits provided under such plans, unless a change in the law applicable
to such benefits or benefit plans shall cause the continued provision of such
benefits to be contrary to applicable law, or shall cause the amounts paid by
the Company to provide or maintain such benefits, which amounts formerly were
deductible for tax purposes by the Company, to no longer be deductible for such
purposes under applicable law.

 

2

 


--------------------------------------------------------------------------------

 

 

1.05.2.                Business Expenses. The Company shall pay or reimburse
Executive for all reasonable expenses incurred or paid by Executive in the
performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require in
accordance with the generally applicable and reasonable policies and procedures
of the Company, including direct home office expenses of internet access and
cell phone expenses, as approved by the Company.

 

ARTICLE II

TERMINATION

 

2.01.    Incapacity. If during the term of Executive’s employment, Executive is
prevented from effectively performing the essential functions of his job, with
reasonable accommodation (if such reasonable accommodation can be provided by
Company), for a period of 180 days within any twelve month period by reason of
illness or Disability, the Company, by written notice to Executive, may
terminate Executive’s employment. Upon delivery to Executive of such notice,
together with payment of any salary, bonus and commissions accrued under
Sections 1.04.1 and 1.04.2 and any other amounts as may be due and/or accrued
(which amounts shall be pro-rated up to the date of termination) under Sections
1.04 and 1.05 up to the date of termination, Executive’s employment and all
obligations of the Company will terminate and this Agreement shall end. For
purposes of this Agreement, “Disability” is defined as the Executive being
eligible for disability insurance benefits under the Company’s long term
disability insurance policy, or in the absence of such disability insurance
coverage, Disability shall be defined as provided under applicable disability
discrimination law.

2.02.    Retirement. This Agreement shall end, without notice to terminate being
required, upon Executive’s voluntary election to retire at any time after
Executive reaches age 65. Upon retirement, Executive’s employment shall
terminate and Executive shall be entitled to payment of any salary accrued under
Section 1.04.1, any awarded but unpaid bonuses applicable to any prior period,
together with any other amounts as may be due and/or accrued (which amounts
shall be pro-rated up to the date of termination) under Sections 1.04 and 1.05
up to the date of termination, following which all obligations of the Company
will terminate.

2.03.    Death. If Executive dies during the term of his employment, Executive’s
employment will terminate, the Agreement shall end, and all Company’s
obligations, other than any obligations with respect to the payment of accrued
but unpaid salary under Section 1.04.1, twelve additional months salary or
commission if applicable, to be paid to Executive’s estate immediately following
the date of death, and any awarded but unpaid bonuses applicable to any prior
period, together with any other amounts as may be due and/or accrued (which
amounts shall be pro-rated up to the date of termination) under Sections 1.04
and 1.05 up to the date of death, will cease.

2.04.    Termination For Cause. If the Company terminates Executive for Cause,
this Agreement and all obligations of the Company shall terminate effective upon
notice of termination for Cause, other than any obligations with respect to the
payment of

 

3

 


--------------------------------------------------------------------------------

 

accrued but unpaid salary and bonus under Sections 1.04.1 and 1.04.2, together
with any other amounts as may be due and/or accrued under Section 1.05 up to the
date of termination. For purposes of this Agreement, “Cause” shall mean:

(i)           Executive’s failure to perform duties (other than as a result of
incapacity as described in Section 2.01) in any material respect that remains
uncured for 30 days after written notice thereof is given to Executive;

 

(ii)

Executive’s willful misconduct or gross negligence;

(iii)        Executive’s willful failure to conduct the business of the Company
in accordance with the lawful directives of the Board, which failure causes
material harm to the Company or would be likely to cause material harm to the
Company;

(iv)         any material breach by Executive of any of the covenants, terms or
conditions of this Agreement that remains uncured for 30 days after written
notice thereof is given to Executive;

(v)          Executive’s engagement in conduct during the term of this
agreement, which is dishonest or disloyal, which has injured or would injure the
business or reputation of the Company or otherwise adversely affects its
interests in any material respect; or

(vi)         Executive’s engagement in fraud or embezzlement or Executive’s
conviction or plea of nolo contendre to a felony. This provision shall not apply
to any conviction or plea of nolo contendre to any traffic (driving) offenses.

2.04.1. Any notice given by the Company under this Section 2.04 shall
specifically state the manner in which the Executive has not performed his
duties, or has breached any of the covenants, terms or conditions of this
Agreement, that the notice is given under this Section 2.04, and that failure to
correct such breach will result in termination of employment under this
Agreement. For the purpose of the above definition of Cause, no act, or failure
to act, on Executive’s part shall be deemed “willful” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company. Failure of the
Company or the Executive to achieve or satisfy any target, milestone or other
performance goal or hurdle shall not be deemed a failure by the Executive to
perform his duties or to comply with any of the directives of the Board of
Directors.

2.04.2. Notwithstanding the foregoing, termination by the Company for Cause
shall not be effective until and unless (i) notice of intention to terminate for
Cause has been given by the Company within 60 days after the Company learns of
the act, failure or event constituting “Cause” under this Section 2.04 (which is
not cured by the Executive within any time period permitted for such cure
above), and (ii) the Board of Directors has voted (at a meeting of the Board
duly called and held as to which termination of Executive is an agenda item) to
terminate Executive for Cause, and (iii) if Executive has commenced arbitration
in the manner prescribed in this Agreement within 15 days after receipt of such
notice of termination, disputing the Company’s right

 

4

 


--------------------------------------------------------------------------------

 

under this Agreement to terminate for Cause, the Arbitrator shall thereafter
have determined that the Executive was terminated for Cause. If the Arbitrator
declines to rule that the Executive was terminated for Cause, the Executive
shall be treated as having been terminated without cause and the Executive shall
be entitled to receive the Severance Benefits pursuant to Section 3.

2.05.    Termination Without Cause. Executive’s employment is at-will, and this
Agreement may be terminated at any time by the Company without Cause upon 30
days’ notice to Executive. If the Company terminates Executive without Cause
hereunder, the Company shall pay to Executive accrued but unpaid salary or
commissions under Section 1.04.1, together with any other amounts as may be due
and/or accrued under Sections 1.04 and 1.05 up to the date of termination (which
amounts shall be pro-rated up to the date of termination), and any awarded but
unpaid bonuses applicable to any prior period, together with Severance Benefits
in accordance with Article III. The Company’s provision of written notice not to
extend either the Initial Term or any Extension Term of this Agreement pursuant
to Section 1.03 shall be deemed to be a termination of the Executive by the
Company without Cause hereunder.

2.06.    Executive Termination for Good Reason. If Executive terminates his
employment for Good Reason, this Agreement and all obligations of the Company
shall terminate effective upon Executive’s provision of notice of termination,
and Executive shall receive the same salary, benefits and Severance Benefits as
would be provided or payable to him in connection with a termination without
Cause under Section 2.05 hereof. For purposes of this Agreement “Good Reason”
shall mean:

(i)           an assignment to Executive of any duties or responsibilities
inconsistent with, or a significant reduction or change by the Company (or its
successor) in the nature or scope of the authority of, such duties or
responsibilities assigned to or held by Executive hereunder or as of the
Effective Date;

(ii)          any removal of Executive from the position of Chief Operating
Officer with the Company (or its successor);

(iii)         a reduction by the Company (or its successor) and its subsidiaries
in Executive’s base salary under this Agreement or as it may be increased at any
time thereafter;

(iv)         a transfer or relocation of the site of employment of Executive,
without his express written consent, to a location more than 500 miles from the
location of his principal place of business as set forth in this Agreement; or

(v)          any failure of the Company to comply with and satisfy its material
obligations under this Agreement (other than those specified in clauses (i)
through (vi) above, as to which no notice and opportunity to cure shall be
provided) that remains uncured for 30 days after written notice thereof is given
to the Company.

 

 

5

 


--------------------------------------------------------------------------------

 

 

ARTICLE III

SEVERANCE BENEFITS

 

3.01.    Benefits Payable Upon Termination without Cause, Non-Renewal or
Termination for Good Reason. If, during the Initial Term or any Extension Term,
the Company terminates Executive without Cause or gives notice of non-renewal of
this Agreement, or Executive terminates his employment for Good Reason,
Executive shall be paid Severance Benefits, as hereafter defined, in addition to
all other amounts payable to Executive as referenced in Section 2.05.

 

3.02.     Severance Benefits. “Severance Benefits” means an amount equal to the
sum of:

(i)           One half times either Executive’s annual base salary or, if
greater, the annual base salary as in effect immediately prior to Executive’s
termination of employment, to be paid within 30 days of the date of termination;

(ii)          the pro-rated amount of any cash bonus which Executive otherwise
would have been eligible to receive under any Company bonus plan, as set forth
in Section 1.04.2, for each whole or partial calendar quarter of employment
during the partial year in which Executive’s employment is terminated, to be
paid within ten (10) days of the date of termination;

(iii)        the pro-rated amount of any equity compensation award which
Executive would have been eligible to receive, as set forth in Section 1.04.3,
for each whole or partial calendar quarter of employment during the partial year
in which Executive’s employment is terminated, provided that any Company
performance goals under such plan are achieved for the year in which termination
of employment occurs; and

(iv)         provision of six (6) months of Executive’s then current medical,
dental and other benefits, or the cash equivalent payment thereof, such election
to be at the sole discretion of the Executive.

 

ARTICLE IV

EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

4.01.    Duties. Executive agrees that, in addition to all other obligations
commensurate with his employment with the Company, he shall comply with each of
the Company’s corporate governance and ethics guidelines, conflict of interests
policies and code of conduct applicable to all Company employees or senior
Executives as adopted by the Board from time-to-time. Executive first shall
obtain the consent of the Board in writing before engaging in any other business
or commercial activities, duties or pursuits; provided however that nothing
shall preclude Executive from (i) engaging in charitable activities and
community affairs, (ii) acting as a member, director or officer of any industry
trade association or group, (iii) serving as a trustee, director or advisor to
any family companies or trusts, (iv) managing his personal investments and
affairs, and (v)

 

6

 


--------------------------------------------------------------------------------

 

acting as a director of any other companies, provided that in the case of clause
(v), such service is not to any company which competes with the Company, and
further provided that such activities under clause (v) do not, in the reasonable
judgment of the Board, materially interfere with the proper performance of his
duties and responsibilities hereunder.

4.02.    Executive Nonsolicitation. Should Executive’s employment with the
Company be terminated with Cause or by Executive’s voluntary resignation without
Good Reason, for a period of twelve (12) months following such termination,
Executive shall not solicit or induce, or attempt to solicit or induce, any
employee of the Company or its affiliates, other than any administrative
assistant, to terminate such employment for any reason whatsoever or hire any
employee of the Company or its affiliates, other than any administrative
assistant.

4.03.     Non-Disclosure. Executive shall not, during or after his employment
with the Company, (i) disclose, in whole or in part, any Company Confidential
Information, as hereinafter defined, to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever unless
authorized in writing to do so by the Company or required by law, order of any
court or court process, or (ii) use any Company Confidential Information for
Executive’s own purpose or for the benefit of any person, firm, corporation,
association or other entity other than the Company; except in the proper
performance of Executive’s duties as instructed by the Company. Company
Confidential Information shall not include (i) information in the public domain
or generally known in the industry (unless Executive is responsible, directly or
indirectly, for such Company Confidential Information entering the public domain
or becoming known in the industry without the Company’s consent), (ii)
information and know-how derived or known by Executive from experience in the
industry generally and not specific to Company, and (iii) information disclosed
by the Company to third parties without any duty or obligation of
confidentiality or non-disclosure. .

4.03.1.                Confidential Information. For purposes of this Agreement,
Company Confidential Information shall mean the knowledge and information
acquired by Executive concerning the Company’s confidential and proprietary
information regarding its business plans, programs, client prospects, client
lists, supplier and vendor information, client contacts, client information and
data, marketing plans, data processing systems and information contained
therein, products, proposals to clients and potential clients, account reports,
plans, studies, price lists, financial statements and records, files and other
trade secrets, know-how, or other private, confidential or proprietary
information of or about the Company which is not already available to the public
or known generally in the industry.

4.04.    Acknowledgment. Executive acknowledges and agrees that the terms of
this Article IV: (i) are reasonable in light of all of the circumstances;
(ii) are sufficiently limited to protect the legitimate interests of the Company
and its subsidiaries; (iii) impose no undue hardship on Executive; and (iv) are
not injurious to the public. Executive further acknowledges and agrees that
Executive’s breach of the provisions of this Article IV will cause the Company
irreparable harm, which cannot be adequately compensated

 

7

 


--------------------------------------------------------------------------------

 

by money damages. Executive consents and agrees that if Executive commits any
such breach or threatens to comment any breach, the Company shall (at its
election and notwithstanding Section 5.010 hereof) be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages.

 

ARTICLE V

GENERAL PROVISIONS

 

5.01.    Authorization to Modify Restrictions. The provisions of this Agreement
will be enforceable to the fullest extent permissible under applicable law, and
the unenforceability (or modification to conform to law) of any provision will
not render unenforceable, or impair, the remainder of this Agreement. If any
provision will be found invalid or unenforceable, in whole or in part, this
Agreement will be considered amended to delete or modify, as necessary, the
offending provision or provisions and to alter its bounds to render it valid and
enforceable.

5.02.     No Waiver. The failure of either the Company or Executive to insist
upon the performance of any term in this Agreement, or the waiver of any breach
of any such term, shall not waive any such term or any other term of this
Agreement. Instead, this Agreement shall remain in full force and effect as if
no such forbearance or waiver had occurred.

5.03.    Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and supersedes any prior
agreement between Executive and the Company (or any of its predecessors or
affiliates). This Agreement may be amended only by a writing signed by each of
the parties. This Agreement may be assigned by the Company to any successor.
This Agreement may not be assigned by Executive.

5.04.    Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Arizona.

5.05.     Consent to Jurisdiction. Executive and Company hereby irrevocably
submits to the personal jurisdiction of the federal and state courts in the
State of Arizona with jurisdiction in any action or proceeding seeking to
enforce or interpret this Agreement.

5.06.     Service of Process. Executive irrevocably consents to the service of
any summons and complaint and any other process which may be served in any
action or proceeding arising out of or related to this Agreement brought in the
federal or state courts of Arizona with jurisdiction by the mailing by certified
or registered mail of copies of such process to Executive at his address as set
forth on the signature page of this Agreement.

 

8

 


--------------------------------------------------------------------------------

 

 

5.07.    Venue. Executive irrevocably waives any objection which he now or
hereafter may have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement brought in the federal or state courts of
Arizona and any objection on the ground that any such action or proceeding in
such courts has been brought in an inconvenient forum.

5.08.    Agreement Binding. The obligations of the parties under this Agreement
will be binding on their respective heirs, executors, legal representatives,
successors and assigns. In the event of any change of control or acquisition of
the Company by any other company or entity, such company or entity shall be
deemed a successor or assign of the Company under the terms of this Agreement,
and shall be required to assume or guaranty the obligations of the Company under
this Agreement. Such assumption or guaranty shall not affect or diminish the
liability or obligations of the Company to Executive under this Agreement.

5.09.     Counterparts, Section Headings. This Agreement may be executed in any
number of counterparts. Each will be considered an original, but all will
constitute one and the same instrument. The section headings of this Agreement
are for convenience of reference only and will not affect the construction or
interpretation of any of its provisions.

5.010.  Arbitration. In the event that any disagreement or dispute whatsoever
shall arise between the parties concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including the internal
appeal process provided for in Rule 34 of the JAMS rules with respect to any
initial judgment rendered in an arbitration. Any such arbitration proceeding
shall take place in Phoenix, Arizona, before a single arbitrator (rather than a
panel of arbitrators). The parties agree that the arbitrator shall have no
authority to award any punitive or exemplary damages and waive, to the full
extent permitted by law, any right to recover such damages in such arbitration.
The costs and expenses of such arbitration shall be borne by the Company. The
Company shall pay or reimburse Executive for all reasonable attorneys’ fees and
costs incurred by Executive in prosecuting or defending any claim under this
Agreement and any such arbitration proceeding, unless the arbitrator(s) shall
determine in their award that Executive’s defense or claim with respect to any
material matter in such arbitration proceeding was frivolous and without merit.
Nothing herein shall prevent the Company from seeking injunctive relief as
provided for in Article 4 of this Agreement. Judgment upon the final award
rendered by such arbitrator, after giving effect to the JAMS internal appeal
process, may be entered in any court having jurisdiction thereof. If JAMS is not
in business or is no longer providing arbitration services, then the American
Arbitration Association shall be substituted for JAMS for the purposes of the
foregoing provisions.

5.011.  Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

 

9

 


--------------------------------------------------------------------------------

 

 

 

If to the Executive:

 

David Hutchens

 

If to the Company:

346 Woodland Church Road

Hertford, NC 27944

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

5.012.   Employee Manuals and Handbooks. Executive acknowledges that from time
to time the Company or its affiliates may establish, maintain and distribute
employee manuals or handbooks or personnel policy manuals, and officers or other
representatives of the Company may make written or oral statements relating to
personnel policies and procedures. Such manuals, handbooks and statements are
intended only for general guidance. No policies, procedures or statements of any
nature by or on behalf of the Company (whether written or oral, and whether or
not contained in any employee manual or handbook, as the same may exist from
time to time, or personnel policy manual), and no acts or practices of any
nature, shall be construed to modify this Agreement or to create express or
implied obligations of any nature to the Executive or to impose any such
obligations on the Executive in conflict with or in any manner inconsistent with
the provisions of this Agreement.

5.013.                Insurance and Indemnity. The Company shall, to the fullest
extent permitted by law, indemnify the Executive. The Company shall also provide
the Executive with coverage as a named insured under a directors and officers
liability insurance policy to be maintained for the Company’s directors and
officers. The Company shall continue to maintain directors and officers
liability insurance for the benefit of Executive during the term of this
Agreement and for at least three (3) years following the termination of
Executive’s employment with the Company, provided that such insurance is
available on commercially reasonable terms. This obligation to provide insurance
and indemnify the Executive shall survive expiration or termination of this
Agreement with respect to proceedings or threatened proceedings based on acts or
omissions of the Executive occurring during the Executive’s employment with the
Company or with any affiliated company. Such obligations shall be binding upon
the Company’s successors and assigns and shall inure to the benefit of the
Executive’s heirs and personal representatives.

 

10

 


--------------------------------------------------------------------------------

 

 



EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS
AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed this
24th day of August, 2006.

 



EXECUTIVE

GREENS WORLDWIDE INCORPORATED

 

/s/David Hutchens                    

By:       /s/William Conwell                            

 

David Hutchens

Name: William Conwell

 

 

Its: Chief Operating Officer

 

 

 

 

 

11

 

 

 